File Nos.333-187583 811-22818 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 20, 2013 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þ Pre-Effective Amendment No. o Post-Effective Amendment No. 1 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT þ COMPANY ACT OF 1940 Amendment No.4 þ WESTCHESTER CAPITAL FUNDS (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (914)741-5600 (Registrant's telephone number, including area code) Bruce Rubin Vice President Westchester Capital Funds 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for Service) with copies to: Jeremy Smith, Esq. Ropes & Gray LLP 1211 Avenue of the Americas New York, New York 10036 Approximate date of proposed public offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective: ximmediately upon filing pursuant to paragraph (b) oon (date), pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date), pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oon (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 1 to the Fund’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Fund’s Pre-Effective AmendmentNo.3 on FormN-1A/A filed November 27, 2013, and declared effective by a Notice of Effectiveness filed on December 3, 2013.This Post-Effective Amendment No. 1 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Pre-Effective AmendmentNo.3 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “1940 Act”), each as amended, the Registrant, Westchester Capital Funds, certifies that it meets all of the requirements for effectiveness under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 1 under the Securities Act and Amendment No. 4 under the 1940 Act to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Valhalla and State of New York, on the 20th day of December, 2013. WESTCHESTER CAPITAL FUNDS By:/s/ Roy Behren Roy Behren Co-President, Treasurer and Trustee By:/s/ Michael T. Shannon Michael T. Shannon Co-President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 1 to Westchester Capital Funds’ Registration Statement under the Securities Act has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Roy Behren Roy Behren Co-President, Treasurer and Trustee December 20, 2013 /s/ Michael T. Shannon Michael T. Shannon Co-President and Trustee December 20, 2013 /s/ Barry Hamerling* Barry Hamerling Trustee December 20, 2013 /s/ Richard V. Silver* Richard V. Silver Trustee December 20, 2013 /s/ Christianna Wood* Christianna Wood Trustee December 20, 2013 * By:/s/ Roy Behren Roy Behren Attorney-in-Fact** ** Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Pre-Effective Amendment No. 1 to its Registration Statement on Form N-1A with the SEC on August 9, 2013, and is incorporated by reference. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
